In a proceeding pursuant to article 78 of the Civil Practice Act, the New York State Board of Parole and New York State Department of Correction appeal from an order of the Supreme Court, Queens County, dated September 16, 1960, granting the petition and directing them, inter alia: (a) to correct their records so as to state that the two sentences imposed upon petitioner run concurrently and not consecutively; and (b) to parole or discharge petitioner as provided by law. Order affirmed, with costs. No opinion. Nolan, P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur. [25 Misc 2d 1050.]